USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
THE NEW YORK TIMES COMPANY and DOC#:
MARK WALKER. DATE FILED: _ 3/9/2020
Plaintiffs,
-against- 19 Civ. 9669 (AT)
DEPARTMENT OF THE TREASURY, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

The initial pretrial conference will be held telephonically. Accordingly, the parties are
directed to call chambers at (212) 805-0293 on March 18, 2020, at 1:00 p.m. with all parties on the
line.

SO ORDERED.

Dated: March 9, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
